Exhibit 99.1 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2013 and 2012 Expressed in Canadian Dollars (Unaudited) GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Expressed in thousands of Canadian dollars) March 31, 2013 and December 31, 2012 (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Short term investments Trade and other receivables (note 3) Income taxes recoverable Inventories (note 4) Prepaid expenses, deposits and advances Non-current assets: Mineral properties, plant and equipment (note 5) Exploration and evaluation assets (notes 6 and 11(b)) Intangible assets Deferred tax asset $ $ Liabilities and Shareholders’ equity Current liabilities: Trade and other payables $ $ Current tax liability Non-current liabilities: Reclamation and remediation provision Deferred tax liability Shareholders’ equity: Share capital (note 7) Reserves Deficit ) ) $ $ Nature of operations (note 1) Commitments and contingencies (note 11) Subsequent events (note 13) See accompanying notes to the condensed interim consolidated financial statements. Approved by the Board of Directors “Robert A. Archer” “Robert W. Garnett” Robert A. Archer, Director Robert W. Garnett, Director 1 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME (Expressed in thousands of Canadian dollars, except per share data) For the three months ended March 31, 2013 and 2012 (Unaudited) For the three months ended March 31, Revenue $ $ Cost of sales Production costs Amortization and depletion Share-based payments 79 8 Gross profit General and administrative expenses Administrative expenses Amortization and depletion 37 33 Share-based payments 26 Exploration and evaluation expenses Income (loss) before the undernoted ) Finance and other income (expense) Interest income 86 Finance costs (9 ) ) Foreign exchange gain (note 8) Other income 27 94 Income before income taxes Income tax expense Current ) - Deferred ) Net income for the period $ $ Other comprehensive income, net of tax Items that may be reclassified subsequently to profit or loss: Foreign currency translation Change in fair value of available-for-sale financial assets ) 17 Total comprehensive income for the period $ $ Earnings per share (note 7(e)) Basic $ $ Diluted $ $ See accompanying notes to the condensed interim consolidated financial statements. 2 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Expressed in thousands of Canadian dollars) For the three months ended March 31, 2013 and 2012 (Unaudited) Share Capital Reserves Number of shares (000’s) Amount Share options and warrants Foreign currency translation Fair value Total Deficit Total shareholders’ equity Balance at January 1, 2012 $ $ $ ) $ ) $ $ ) $ Share options exercised (note 7(c)) ) - - ) - Share-based payments - Comprehensive income - - - 17 Balance at March 31, 2012 $ $ $ ) $ ) $ $ ) $ Balance at January 1, 2013 $ $ $ ) $ ) $ $ ) $ Share options exercised (note 7(c)) 14 15 (5
